Citation Nr: 1221904	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran is claiming entitlement to service connection for psoriasis and psoriatic arthritis.  The Veteran contends that his current psoriasis and psoriatic arthritis had their onset in-service and/or are due to his exposure to Agent Orange while serving in Vietnam.   

Neither psoriasis nor psoriatic arthritis were noted on the Veteran's enlistment and separation examinations.  Additionally, the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for psoriasis or psoriatic arthritis.  However, the Veteran contends that psoriasis was misdiagnosed as a heat rash while he was serving on active duty in Vietnam.  Furthermore, multiple service treatment records noted that the Veteran had left shoulder pain, and diagnosed him with such conditions as tendinitis and possible degenerative arthritis.   

After separation from service, the Veteran reported, in a January 1987 statement, that he experienced psoriasis and psoriatic arthritis within a year after being discharged from service, but learned to ignore minor discomforts.  Additionally, he stated that he would self treat his conditions with over the counter medicine.  However, he indicated that he was not treated by a doctor for his conditions until 1980.  The Veteran's medical records show diagnoses and treatment for psoriasis and psoriatic arthritis. 

The Veteran submitted statements by his dentist, sports coach, and friend in March 1986.  The statements noted that the Veteran was in good health before entering service.  Additionally, they stated that the Veteran was not known to have psoriasis or psoriatic arthritis before service. 

The Veteran submitted an April 2001 and September 2002 letter from his treating VA physician.  The doctor stated that based on a detailed history, physical exam, a rheumatologist's opinion, and other pertinent data which included x-rays and lab tests, he determined that the Veteran's psoriasis and psoriatic arthritis were related to Agent Orange exposure.   
      
The Veteran was afforded VA examinations in March 2007, December 2008, and July 2009.  The March 2007 examiner stated that the Veteran did not have any history of psoriasis before, during, and immediately after the military service and no immediate symptoms after probably exposure to Agent Orange.  Additionally, the examiner stated that he could not resolve the issue for service-connected psoriasis to Agent Orange exposure without resorting to mere speculation.  The December 2008 examiner reported that he could not resolve the issues of psoriasis and polyarthritis related to exposure to Agent Orange without resorting to mere speculation.  Lastly, the July 2009 examiner stated that he did not find any diagnosis or treatment for psoriasis until 1980.  Additionally, the examiner reported that psoriasis had an unclear etiology and it was not listed in the Agent Orange review up to the present date.  Furthermore, the examiner stated that according to the Veteran's history, he had some skin lesions when he was in Vietnam, but that they were not documented in the Veteran's service treatment records.  The examiner concluded that it was less likely than not that the Veteran's psoriasis and psoriatic arthritis was related to his exposure to Agent Orange when he was on active duty in Vietnam.  Additionally, he stated that there was no record for this, and there was not any follow up from the time of active service until the year 1980.   

While the VA examiner addressed whether the Veteran's conditions were related to his service in Vietnam, he did not discuss the Veteran's contentions of an in-service rash, other than stating it was not documented in his service records.  Additionally, the examiners reasoning for stating that the Veteran's conditions were not related to Agent Orange exposure was that it was not recorded on the Agent Orange list of conditions.  

In June 2011, the Board requested a medical opinion concerning the issues on appeal.  An expert opinion letter from a Rheumatologist was received by the Board in July 2011.  Subsequently, the Veteran submitted a statement addressing the expert opinion and multiple articles discussing herbicide exposure.  The articles suggested that exposure to dioxins can cause irregularities of the immune system.  Therefore, on October 2011, the Board requested an addendum to the July 2011 expert opinion letter from a Rheumatologist, to address the subsequently submitted statement and articles by the Veteran concerning his claims of service connection for psoriasis and psoriatic arthritis.  Additionally, the Board requested that the Veteran's claims file be sent to the expert (Dr. Alyce Oliver) who previously reviewed the file, in order to write the addendum.  

However, the Veteran's file was sent to a different expert (Dr. Hollis Krug), who only addressed the newly submitted evidence, and not the entire medical record.  Dr. Krug's November 2011 opinion letter suggested possible conclusions, but did not specifically state a clear opinion.  Dr. Krug stated that the original Rheumatologist's opinion that tendonitis does not make a diagnosis of psoriatic arthritis is correct, but in hindsight can certainly be one piece of the puzzle for a patient with a subsequent diagnosis of inflammatory arthritis.  Furthermore, Dr. Krug stated that it was possible that the Veteran's in-service rash was misdiagnosed and that either it was an atypical type of psoriasis such as inverse psoriasis or the rash of Reactive Arthritis, aka Reiters disease.  The doctor concluded that taken independently, none of the pieces of information offered by the Veteran as evidence for why his arthritis should be service connected seemed to support this claim as likely as not.  However, one could argue that given his exposure to dioxin, his HLA-B27 status, the fact that he contracted a bacterial urethritis during service, the usual length of time it takes to make a diagnosis of inflammatory arthritis coupled with the patient's stoicism, and the relatively severe disease diagnosed 12 years later, it was perhaps as likely as not that his military service participated in the disease process.  However, the doctor failed to give a definitive statement asserting if it was at least as likely as not that the Veteran's psoriasis and psoriatic arthritis had their onset in-service or were related to service.  

In February 2012, the Veteran's claims file was sent back to Dr. Oliver, who drafted the original VHA opinion.  The Board received an April 2012 addendum opinion from Dr. Oliver.  The doctor stated that she concurred with Dr. Krug's conclusion that "none of the pieces of information offered by the Veteran as evidence for why his arthritis should be service connected seemed to support this claims as likely as not."  However, Dr. Oliver failed to address all of Dr. Krugs contentions, to include potentially positive statements, as asked by the Board.  

Therefore, without further clarification, the Board is without medical expertise to determine whether the Veteran's psoriasis and/or psoriatic arthritis is related to his active duty. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore,  a new VA opinion is necessary in order to address and reconcile all opinions stated in reference to the Veteran's claims of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should refer the claims file to a Rheumatologist for the purpose of providing an opinion as to Veteran's claims of service connection for psoriasis and psoriatic arthritis.  The claims file and a copy of this remand must be made available to and reviewed by the specialist.  The specialist should answer the following questions: 

A. Is it at least as likely as not that the Veteran's psoriasis had its onset in service or is causally related to military service, to include exposure to Agent Orange? 
  
a. In providing this opinion, please specifically address the Veteran's contentions as noted above regarding a relationship between his in-service rash, and his subsequent development of psoriasis.  

b. Additionally, please discuss whether there is any medical literature supporting a relationship between exposure to Agent Orange and psoriasis

B. Is it at least as likely as not that the Veteran's psoriatic arthritis had its onset in service or is causally related to military service, to include exposure to Agent Orange?  

a. In providing this opinion, please specifically address the Veteran's contentions regarding a relationship between his in-service left shoulder condition, and his subsequent development of psoriatic arthritis.  

b. Additionally, please address the 1966 and 1967 service treatment records that documented the Veteran's left shoulder complaints.

c. Furthermore, please discuss whether there is any medical literature supporting a relationship between exposure to Agent Orange and psoriatic arthritis. 

C. Furthermore, review and discuss the Veteran's VA service treatment records, outpatient treatment records, private medical records, lay statements, and any other relevant information.  

D. Additionally, reconcile any findings or opinions with the September 2002 VA doctor opinion letter; the March 2007, December 2008, and the July 2009 VA examinations; and the July 2011, November 2011, and April 2012 VHA expert opinion letters.  Moreover, please be sure to address all contentions posed by Dr. Krug's November 2011 VHA specialist opinion letter (listed in the remand above). 

E. The complete rationale for all conclusions reached (to include citation, as necessary, to specific evidence in the record, etc) should be set forth. 

2) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
		
3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


